t c summary opinion united_states tax_court daniel r and margaret j kallmyer petitioners v commissioner of internal revenue respondent docket no 4862-00s filed date daniel r kallmyer pro_se stephen j neubeck for respondent powell special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed ’ the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority respondent determined a deficiency in petitioners’ federal_income_tax of dollar_figure the issues are whether unless otherwise indicated section references are to the internal_revenue_code in effect for the year in issue - - respondent was barred from issuing the notice_of_deficiency for the additional tax imposed by sec_72 whether respondent had conceded the additional tax under sec_72 in a settlement prior to the issuance of the notice_of_deficiency and whether petitioners are liable for the additional tax under sec_72 for distributions from individual_retirement_accounts ira owned by petitioner daniel r kallmyer petitioner petitioners resided in maineville ohio at the time the petition was filed background the applicable facts may be summarized as follows prior to the distributions at issue respondent assessed petitioners for delinguent taxes and sought to collect the amount due according to petitioner a revenue_officer threatened to levy petitioner’s retirement accounts at vanguard fiduciary trust co star bank cust analysts invest trust and t rowe price trust co during petitioner caused the trustees of these accounts to make distributions of dollar_figure from the accounts to petitioner these distributions were deposited into petitioners’ checking account and commingled with other funds petitioners paid dollar_figure to satisfy the previously assessed tax_liability the facts are not in dispute and the issues are primarily ones of law sec_7491 concerning burden_of_proof has no bearing on the issues at hand petitioner alleges that he used dollar_figure from the distributions to pay the taxes resulting from the ira_distributions and the balance of the funds was used to finance petitioner’s business activities petitioners did not report the dollar_figure distributions on their joint federal_income_tax return on date respondent issued a notice_of_deficiency to petitioners asserting that the dollar_figure was includable in petitioners’ gross_income for and determined a deficiency of dollar_figure plus an addition_to_tax and penalties the deficiency included the additional tax of dollar_figure under sec_72 that is at issue here petitioners did not file a petition with this court instead petitioners contacted respondent in an attempt to negotiate a settlement of the deficiency by letter dated date petitioners asserted that the distributions resulted from a threat of levy and that the additional tax under sec_72 should not be imposed respondent mailed to petitioners a letter dated date which proposed changes in petitioners’ federal_income_tax to include the dollar_figure distributions in petitioners’ gross_income and determined a delinquency penalty and interest but omitted the additional tax under sec_72 petitioners disagreed with the proposed changes petitioner testified however that he had contacted mary flanagan ms flanagan an employee in q4e- respondent’s philadelphia office and that she assured him that respondent would abate the sec_72 additional tax if petitioners immediately paid the deficiency shown in the date letter petitioner was unaware of the extent of ms flanagan’s authority to compromise their tax_liability and petitioners never received any correspondence from ms flanagan on or about date petitioners paid dollar_figure on date respondent issued another notice_of_deficiency relating to petitioners’ federal_income_tax the second notice at issue here asserted that petitioners’ retirement account distributions were subject_to the sec_72 additional tax petitioners timely filed a petition contesting respondent’s determination petitioners contend that the second notice is invalid that all matters relating to their taxable_year were settled and that the ira_distributions are not subject_to the sec_72 additional tax discussion validity of the second notice_of_deficiency sec_6212 authorizes respondent to issue a notice_of_deficiency if there is a deficiency in respect to income taxes sec_6212 provides that respondent shall have no right to determine any additional deficiency of income_tax for the same taxable_year except in the case of fraud if respondent has - - mailed a notice_of_deficiency under sec_6212 and the taxpayer files a petition with the tax_court within the time prescribed 104_tc_221 in this case petitioners did not file a petition with this court challenging the date notice_of_deficiency accordingly respondent was not barred by sec_6212 c from issuing another notice_of_deficiency as to petitioners’ taxable_year whether there was a binding settlement petitioners argue that respondent settled their tax dispute as to all matters relating to the taxable_year when petitioners signed the letter of date that letter provided for a response to respondent’s proposed changes whereby petitioners could either agree or disagree with the proposed changes on date petitioners signed the form and checked the provision that stated disagreement with proposed changes -- i disagree with some or all of the proposed changes on page of this notice for each proposed change that i disagree with i have attached a signed statement and supporting documents explaining why there does not appear to have been any attached statement on date however petitioners sent a check for dollar_figure and by letter claimed a refund of dollar_figure for interest we have held that a settlement is a contract and consequently general principles of contract law determine whether a settlement has been reached a prerequisite to the formation of a contract is an objective manifestation of mutual assent to its essential terms mutual assent generally requires an offer and an acceptance 108_tc_320 affd 208_f3d_205 3d cir quoting manko v commissioner t c memo a party cannot accept certain provisions and reject other provisions of an offer see 676_f2d_1159 7th cir it is quite clear here that while there may have been an offer petitioners did not accept that offer indeed they specifically rejected it accordingly there is no basis for petitioners’ argument that the case had been settled and that respondent was therefore precluded from asserting the sec_72 additional tax petitioners also suggest that respondent should be estopped from imposing the additional sec_72 tax the traditional elements of estoppel are a misrepresentation or omission of a material fact by another party a reasonable reliance on that misrepresentation or omission and a detriment to the other party see 827_f2d_907 3d cir assuming that ms flanagan did in fact promise to abate the sec_72 penalty petitioners may not claim estoppel against respondent based on that promise even if petitioners respondent also argues that ms flanagan had no authority to settle the matter and that if there was a settlement a closing_agreement under sec_7121 was required we see no reason in visiting these questions - relied on that promise they suffered no detriment that is legally cognizable petitioners did not surrender any rights petitioners paid the tax that was lawfully owing and did not change any position to their detriment liability for sec_72 additional tax sec_72 provides imposition of additional tax --- if any taxpayer receives any amount from a qualified_retirement_plan the taxpayer’s tax under this chapter for the taxable_year in which such amount is received shall be increased by an amount equal to percent of the portion of such amount which is includible in gross_income sec_72 provides for exceptions to the additional tax which petitioners concede are not applicable here petitioners argue however that their case is analogous to 89_tc_287 in which this court held that where the commissioner levied on the taxpayer’s gualified retirement_plan the resulting distribution was not subject_to the 10-percent premature_distribution penalty imposed by then sec_72 we reasoned that the penalty provision was meant to discourage voluntary early_withdrawals from qualified_retirement_plans and to discourage income_averaging which could be achieved by deferring the timing of income until years with lower annual income amounts id pincite in deciding larotonda we noted that admittedly this is a close question however in light of the involuntary nature of the withdrawal and --- - the clear intent of congress to prevent voluntary withdrawals we decided that the penalty was inapplicable id pincite petitioners’ reliance on larotonda v commissioner supra is misplaced here respondent did not levy on the retirement accounts petitioners made voluntary withdrawals from the accounts and then satisfied their delinquent tax_liability by paying dollar_figure out of those withdrawals the excess withdrawals were used by petitioner for other purposes we decline to extend the holding of larotonda to circumstances such as here where petitioners willingly made withdrawals from the retirement accounts and had actual possession of those distributions prior to using a portion of the distributions for the payment of the preexisting tax_liability see czepiel v commissioner tcmemo_1999_289 cf murillo v commissioner t c memo distributions from retirement accounts forfeited held not subject_to the sec_72 additional tax affd without published opinion on other issues 166_f3d_1201 2d cir reviewed and adopted as the report of the small_tax_case division decision will be entered for respondent petitioner claims that dollar_figure of the distributions was used to pay the tax incurred during the year from the distributions the facts belie this assertion petitioners did not even report the distributions
